

INVESTOR’S RIGHTS AGREEMENT
 
This INVESTOR’S RIGHTS AGREEMENT (this “Agreement”) is entered into on this 24th
day of August, 2011, by and between Li3 Energy, Inc., a Nevada corporation (the
“Company”), and POSCO Canada Ltd., a corporation incorporated under the laws of
the Province of British Columbia (the “Investor”).
 
The Company and the Investor are referred to herein individually as a “Party”
and collectively as the “Parties.”
 
WHEREAS, the Company and the Investor have entered into a Securities Purchase
Agreement (the “Securities Purchase Agreement”) on the date hereof; and
 
WHEREAS, the entering into of this Agreement is a condition precedent to the
Investor’s purchase of certain securities of the Company under the Securities
Purchase Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor agree as
follows:
 
ARTICLE I.
INTERPRETATION
 
1.1         Definitions.  The following terms used in this Agreement shall have
the meanings set forth below.  Capitalized terms used in this Agreement but not
otherwise defined herein shall have the respective meanings ascribed to them in
the Securities Purchase Agreement.
 
“Advice” shall have the meaning set forth in Section 5.2.
 
“Affiliate” means, with respect to any given Person, a Person that Controls, is
Controlled by, or is under common Control with the given Person.
 
“Annual Business Plan” means the annual business plan and budget prepared by the
Company and duly approved by the Board of Directors.
 
“Applicable Laws” means, with respect to any Person, all applicable provisions
of all (a) constitutions, treaties, statutes, laws (including the common law),
codes, rules, regulations, ordinances or orders of any Governmental Authority,
and (b) notices, orders, decisions, injunctions, judgments, awards and decrees
of or agreements with any Governmental Authority.
 
“Applicable Securities Law” means (i) with respect to any offering of securities
in the United States, or any other act or omission within those jurisdictions,
(ii) the securities law of the United States, including the Exchange Act and the
Securities Act, and any applicable law of any state of the United States,
(iii) with respect to any offering of securities in any jurisdiction other than
the United States, or any related act or omission in that jurisdiction, the
applicable laws of that jurisdiction.

 
 

--------------------------------------------------------------------------------

 
 
“Articles of Incorporation” means the amended and restated articles of
incorporation of the Company, as may be amended from time to time.
 
“Board” or “Board of Directors” means the Board of Directors of the Company.
 
“Business Day” means any day other than a Saturday, Sunday or a day that banks
in the United States of America, Canada or the Republic of Korea are required by
law or executive order to be closed.
 
“Closing” has the meaning set forth in the Securities Purchase Agreement.
 
“Common Stock” means the common shares, par value US$0.001 per share, of the
Company.
 
“Common Stock Equivalents” means securities exercisable or convertible into
Common Stock.
 
“Company” means Li3 Energy Inc., a company incorporated and existing under the
laws of the State of Nevada.
 
“Confidential Information” shall have the meaning set forth in Section 13.1.
 
“Control” of a given Person means the power or authority, whether exercised or
not, to direct the business, management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise, which power or authority shall conclusively be presumed to exist upon
possession of beneficial ownership or power to direct the vote of more than 50%
of the votes entitled to be cast at shareholders’ meetings of such Person or
power to control the composition of the board of directors of such Person; the
terms “Controlling” and “Controlled” have meanings correlative to the foregoing.
 
“Effectiveness Date” means, with respect to a Registration Statement required to
be filed hereunder, the 120th calendar day following the date of filing thereof
with the SEC; provided, however, that in the event the Company is notified by
the SEC that one or more of the above Registration Statements will not be
reviewed or is no longer subject to further review and comments, the
Effectiveness Date as to such Registration Statement shall be the fifth Trading
Day following the date on which the Company is so notified if such date precedes
the dates otherwise required above, provided, further, if such Effectiveness
Date falls on a day that is not a Trading Day, then the Effectiveness Date shall
be the next succeeding Trading Day.
 
“Effectiveness Period” shall have the meaning set forth in Section 2.1(a).
 
“Equity Securities” means any Common Stock and Common Stock Equivalents.
 
“Event” shall have the meaning set forth in Section 2.1(d).
 
“Event Date” shall have the meaning set forth in Section 2.1(d).

 
- 2 -

--------------------------------------------------------------------------------

 
 
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
 
“Exempted Issuances” shall have the meaning set forth in Section 7.1.
 
“FCPA” means the Foreign Corrupt Practices Act of the United States (15 U.S.C.
§§ 78dd-1, et seq.), as amended.
 
“FINRA” means the Financial Industry Regulatory Authority.
 
“Form S-3” means Form S-3 promulgated by the SEC under the Securities Act or any
successor form or substantially similar form then in effect.
 
“Filing Date” means, with respect to any Registration Statement required
hereunder, the 75th calendar day following the date of request by Investor to
have unregistered Registrable Securities registered and, with respect to any
additional Registration Statements which may be required pursuant to Article II
or Article III, the earliest practical date on which the Company is permitted by
SEC Guidance to file such additional Registration Statement related to the
Registrable Securities.
 
“Governmental Authority” means any court, tribunal, arbitrator, authority,
agency, commission, official or other instrumentality of the United States, the
Republic of Chile, or any foreign country and their respective local and
provincial branches or departments.
 
“Group Company” means each of the Subsidiaries and any other Person (other than
a natural person) currently or hereafter Controlled by the Company
(collectively, the “Group Companies”).
 
“Holder” or “Holders” shall mean the shareholders of the Company.
 
“Indemnified Party” shall have the meaning set forth in Section 4.3(a).
 
“Indemnifying Party” shall have the meaning set forth in Section 4.3(a).
 
“Initial Appointment” shall have the meaning set forth in Section 8.1.
 
“Investor Director” means the Investor Nominee appointed to the Board of
Directors pursuant to the terms of this Agreement.
 
“Investor Nominee” shall have the meaning set forth in Section 8.1.
 
“Issuance Notice” shall have the meaning set forth in Section 7.3.
 
“Issuance Notice Period” shall have the meaning set forth in Section 7.4.
 
“Licenses” means all licenses, permits, certificates of authority,
authorizations, approvals, registrations, franchises and similar consents
granted or issued to the Group Companies by any Governmental Authority.

 
- 3 -

--------------------------------------------------------------------------------

 
 
“Liquidation Event” means (a) any liquidation, dissolution or winding up of the
Company, whether voluntary or involuntary, (b) any consolidation, amalgamation
or merger of the Company with or into any other Person or other corporate
reorganization in which the Holders immediately prior to such consolidation,
amalgamation, merger or reorganization own less than 50% of the surviving
entity’s voting power immediately after such consolidation, merger, amalgamation
or reorganization, or any transaction or series of related transactions to which
the Company is a party in which in excess of 50% of the Company’s voting power
is transferred, but excluding any transaction effected solely for tax purposes
or to change the Company’s domicile, or (c) a sale, lease or other disposition
or all or substantially all of the assets or the Company, provided that
treatment of any of the foregoing events as a Liquidation Event may be waived by
the Holders of a majority of the then outstanding Common Stock.
 
“Losses” shall have the meaning set forth in Section 4.1.
 
“New Securities” shall have the meaning set forth in Section 7.1.
 
“Person” means any individual, corporation, partnership, limited partnership,
proprietorship, association, limited liability company, firm, trust, estate or
other enterprise or entity.
 
“Preemptive Right” shall have the meaning set forth in Section 7.2.
 
“Pro Rata Percentage” means a fraction, the numerator of which shall be the
total number of shares of the Company’s outstanding Common Stock held by the
Investor and the denominator of which shall be the total number of shares of the
Company’s outstanding Common Stock held by all holders of Common Stock.
 
“Proposed Issuance” shall have the meaning set forth in Section 7.3.
 
“Proposed Recipient” shall have the meaning set forth in Section 7.2.
 
“Prospectus” means a final prospectus and a prospectus supplement relating to
the offering of securities to be filed with the SEC pursuant to Rule 430A.
 
“Registrable Securities” means, as of any date of determination, (a) all Common
Stock purchased by the Investor pursuant to the Purchase Agreement, (b) all
Common Stock then issuable to the Investor upon exercise of the Warrants
(assuming on such date the Warrants are exercised in full without regard to any
exercise limitations therein), (c) any additional shares of Common Stock
issuable to the Investor in connection with any anti-dilution provisions in the
Warrants (without giving effect to any limitation on exercise set forth in the
Warrants) and (d) any securities issued or then issuable to the Investor upon
any stock split, dividend or other distribution,  recapitalization or similar
event with respect to the foregoing; provided, however, that any such
Registrable Securities shall cease to be Registrable Securities (and the Company
shall not be required to maintain the effectiveness of any, or file another,
Registration Statement hereunder with respect thereto) once (a) a Registration
Statement with respect to the sale of such Registrable Securities is declared
effective by the SEC under the Securities Act and such Registrable Securities
have been disposed of by the Investor in accordance with such effective
Registration Statement, (b) such Registrable Securities have been previously
sold in accordance with Rule 144, or (c) such securities may be sold into the
public market by Investor without registration in any thirty (30) day period
pursuant to Rule 144 or otherwise (assuming that such securities and any
securities issuable upon exercise, conversion or exchange of which, or as a
dividend upon which, such securities were issued or are issuable, were at no
time held by any Affiliate of the Company, and all Warrants are exercised by
“cashless exercise” as provided in Section 2(c) of each of the Warrants), as
reasonably determined by the Company, upon the advice of counsel to the Company.

 
- 4 -

--------------------------------------------------------------------------------

 
 
“Registration” means a registration effected by preparing and filing a
Registration Statement and the declaration or ordering of the effectiveness of
that Registration Statement; and the terns “Register” and “Registered” have
meanings concomitant with the foregoing.
 
“Registration Statement” means any registration statement required to be filed
hereunder pursuant to Article II and any additional registration statements
contemplated by Article II or Article III, including (in each case) the
Prospectus, amendments and supplements to any such registration statement or
Prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference or deemed to be incorporated by
reference in any such registration statement.
 
“Representatives” shall have the meaning set forth in Section 13.1.
 
“Rule 415” means Rule 415 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended or interpreted from time to time, or any similar
rule or regulation hereafter adopted by the SEC having substantially the same
purpose and effect as such Rule.
 
“Rule 424” means Rule 424 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended or interpreted from time to time, or any similar
rule or regulation hereafter adopted by the SEC having substantially the same
purpose and effect as such Rule.
 
“SEC” means the Securities and Exchange Commission of the United States.
 
“SEC Guidance” means (i) any publicly available written or oral guidance of the
SEC staff, or any comments, requirements or requests of the SEC staff and (ii)
the Securities Act.
 
“Securities Act” means the United States Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.
 
“Securities Purchase Agreement” means the Securities Purchase Agreement made as
of the date hereof by and between the Company and the Investor.

 
- 5 -

--------------------------------------------------------------------------------

 
 
“Selling Expenses” means, with respect to the issue or sale of any securities,
any expenses payable directly or indirectly by the Company.
 
“Selling Stockholder Questionnaire” shall have the meaning set forth in
Section 3.1(a).
 
“Shares” means the shares of Common Stock and Warrant Shares issued or issuable
to the Investor pursuant to the Securities Purchase Agreement.
 
“Subsidiary” means, with respect to any Person, any other Person directly or
indirectly Controlled by such Person.
 
“Trading Day” means a day on which a principal Trading Market is open for
trading.
 
“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
AMEX, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or the OTC Bulletin Board (or any
successors to any of the foregoing).
 
“Transaction Documents” means, collectively, the Securities Purchase Agreement,
this Investor’s Rights Agreement, the Warrants and any other document or
agreement contemplated herein or therein.
 
“US GAAP” means generally accepted accounting principles in the United States,
applied on a consistent basis.
 
“Warrants” means, collectively, the common share purchase warrants delivered to
the Investor at the Closing in accordance with Section 2.1 and Section 2.2 of
the Securities Purchase Agreement, which Warrants shall expire three (3) years
from the date hereof.
 
“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.
 
1.2         Interpretation.
 
(a)           Directly or Indirectly.  The phrase “directly or indirectly” means
directly, or indirectly through one or more intermediate Persons or through
contractual or other arrangements, and “direct or indirect” has the correlative
meaning.
 
(b)           Gender and Number.  Unless the context otherwise requires, all
words (whether gender-specific or gender neutral) shall be deemed to include
each of the masculine, feminine and neuter genders, and words importing the
singular include the plural and vice versa,

 
- 6 -

--------------------------------------------------------------------------------

 
 
(c)           Headings.  Headings are included for convenience only and shall
not affect the construction of any provision of this Agreement.
 
(d)           Include not Limiting.  “Include,” “including,” “are inclusive of”
and similar expressions are not expressions of limitation and shall be construed
as if followed by the words “without limitation.”
 
(e)           Law.  References to “law” shall include all applicable laws,
regulations, rules and orders of any Governmental Authority, securities exchange
or other self-regulating body, any common or customary law, constitution, code,
ordinance, statute or other legislative measure and any regulation, rule,
treaty, order, decree or judgment and “lawful” shall be construed accordingly.
 
(f)           References to Documents.  References to this Agreement include the
Annexes, which form an integral part hereof.  A reference to any Section or
Annex is, unless otherwise specified, to such Section of, or Annex to this
Agreement.  The words “hereof,” “hereunder” and “hereto,” and words of like
import, unless the context requires otherwise, refer to this Agreement as a
whole and not to any particular Section hereof or Annex hereto.  A reference to
any document (including this Agreement) is to that document as amended from time
to time.
 
(g)           Time.  If a period of time is specified and dates from a given day
or the day of a given act or event, such period shall be calculated exclusive of
that date.
 
(h)           Writing.  References to writing and written include any mode of
reproducing words in a legible and non-transitory form including emails and
faxes.
 
(i)           Language.  This Agreement is drawn up in the English language.  If
this Agreement is translated into any language other than English, the English
language version shall be controlling.
 
1.3         Intent.  The terms of Section 2 through Section 6 of this Agreement
are drafted primarily in contemplation of an offering of Ordinary Shares in the
United States of America.  The parties recognize, however, the possibility that
securities may be qualified or Registered in a jurisdiction other than the
United States of America for offering to the public. Accordingly, it is their
intention that, whenever this Agreement refers to a law or institution of the
United States of America but the parties wish to effectuate qualification or
Registration in a different jurisdiction, reference in this Agreement to the
laws or institutions of the United States shall be read as referring, mutatis
mutandis, to the comparable laws or institutions of the jurisdiction in
question.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
ARTICLE II.
SHELF REGISTRATION
 
2.1         Registration on Form S-3.

(a)           If requested by the Investor, the Company shall prepare and file
with the SEC a Registration Statement covering the resale of any Registrable
Securities that are not then registered on an effective Registration Statement
for an offering to be made on a continuous basis pursuant to Rule 415; provided
that the Investor shall only have such right to demand registration after the
date that is 12 months following the date of issuance of such Registrable
Securities.  Each Registration Statement filed hereunder shall be on Form S-3
(except if the Company is not then eligible to register for resale the
Registrable Securities on Form S-3, in which case such registration shall be on
another appropriate form in accordance herewith, subject to the provisions of
Section 2.2) or such other form applicable to a jurisdiction in which the
Company’s Common Stock may from time to time be listed on a securities exchange
or automatic quotation service.  Subject to the terms of this Agreement, the
Company shall use its best efforts to cause any Registration Statement filed
under this Agreement (including, without limitation, under Section 3.1(c)) to be
declared effective under the Securities Act as promptly as possible after the
filing thereof, but in any event no later than the applicable Effectiveness
Date, and shall use its best efforts to keep such Registration Statement
continuously effective under the Securities Act until all Registrable Securities
covered by such Registration Statement (i) have been sold, thereunder or
pursuant to Rule 144, or (ii) otherwise cease to be Registrable Securities (the
“Effectiveness Period”).  The Company shall telephonically request effectiveness
of a Registration Statement as of 5:00 p.m. Eastern Time on a Trading Day. The
Company shall immediately notify the Investor via facsimile or by e-mail of the
effectiveness of a Registration Statement on the same Trading Day that the
Company telephonically confirms effectiveness with the SEC, which shall be the
date requested for effectiveness of such Registration Statement.  The Company
shall, by 9:30 a.m. Eastern Time on the Trading Day after the effective date of
such Registration Statement, file a final Prospectus with the SEC as required by
Rule 424.  Failure to so notify the Investor within one (1) Trading Day of such
notification of effectiveness or failure to file a final Prospectus as foresaid
shall be deemed an Event under Section 2.1(d).
 
(b)           Notwithstanding the registration obligations set forth in Section
Article II, if the SEC informs the Company that all of the Registrable
Securities cannot, as a result of the application of Rule 415, be registered for
resale as a secondary offering on a single registration statement, the Company
agrees to promptly inform the Investor thereof and use its commercially
reasonable efforts to file amendments to the Registration Statement as required
by the SEC, covering the maximum number of Registrable Securities permitted to
be registered by the SEC, on Form S-3 or such other form available to register
for resale the Registrable Securities as a secondary offering, subject to the
provisions of Section 2.2; provided, however, that prior to filing such
amendment, the Company shall be obligated to use diligent efforts to advocate
with the SEC for the registration of all of the Registrable Securities in
accordance with the SEC Guidance, including without limitation, Compliance and
Disclosure Interpretation 612.09.
 
(c)           Notwithstanding any other provision of this Agreement and subject
to the payment of liquidated damages pursuant to Section 2.1(d), if the SEC or
any SEC Guidance sets forth a limitation on the number of Registrable Securities
permitted to be registered on a particular Registration Statement as a secondary
offering (and notwithstanding that the Company used diligent efforts to advocate
with the SEC for the registration of all or a greater portion of Registrable
Securities), unless otherwise directed in writing by the Investor as to its
Registrable Securities, the number of Registrable Securities to be registered on
such Registration Statement will be reduced as follows:

 
- 8 -

--------------------------------------------------------------------------------

 
 
(i)           First, the Company shall reduce or eliminate any securities to be
included by any Person other than the Investor; and
 
(ii)          Second, the Company shall reduce Registrable Securities
represented by Warrant Shares (applied, in the case that some Warrant Shares may
be registered and there are more than one Investor, to the Investors on a pro
rata basis based on the total number of unregistered Warrant Shares held by each
Investor).
 
In the event of a cutback hereunder, the Company shall give the Investor at
least five (5) Trading Days prior written notice.  In the event the Company
amends the Registration Statement in accordance with the foregoing, the Company
will use its best efforts to file with the SEC, as promptly as allowed by the
SEC or SEC Guidance provided to the Company or to registrants of securities in
general, one or more registration statements on Form S-3 or such other form
available to register for resale those Registrable Securities that were not
registered for resale on the original Registration Statement, as amended;
provided that Investor promptly notifies the Company of all sales by Investor
pursuant to the Registration Statement.
 
(d)           If (i) a Registration Statement is not filed on or prior to its
Filing Date (if the Company files a Registration Statement without affording the
Investor the opportunity to review and comment on the same as required by
Section 3.1 herein, the Company shall be deemed to have not satisfied this
clause (i)), or (ii) the Company fails to file with the SEC a request for
acceleration of a Registration Statement in accordance with Rule 461 promulgated
by the SEC pursuant to the Securities Act, within five Trading Days of the date
that the Company is notified (orally or in writing, whichever is earlier) by the
SEC that such Registration Statement will not be “reviewed” or will not be
subject to further review, or (iii) prior to the effective date of a
Registration Statement, the Company fails to file a pre-effective amendment and
otherwise respond in writing to comments made by the SEC in respect of such
Registration Statement within ten (10) calendar days after the receipt of
comments by or notice from the SEC that such amendment is required in order for
such Registration Statement to be declared effective, or (iv) a Registration
Statement registering for resale all of the Registrable Securities is not
declared effective by the SEC by the Effectiveness Date of the Registration
Statement, or (v) after the effective date of a Registration Statement, such
Registration Statement ceases for any reason to remain continuously effective as
to all Registrable Securities included in such Registration Statement, or the
Investor is otherwise not permitted to utilize the Prospectus therein to resell
such Registrable Securities, for more than ten (10) consecutive calendar days or
more than an aggregate of fifteen (15) calendar days (which need not be
consecutive calendar days) during any 12-month period (any such failure or
breach being referred to as an “Event”, and for purposes of clauses (i) and
(iv), the date on which such Event occurs, and for purpose of clause (ii) the
date on which such five (5) Trading Day period is exceeded, and for purpose of
clause (iii) the date which such ten (10) calendar day period is exceeded, and
for purpose of clause (v) the date on which such ten (10) or fifteen (15)
calendar day period, as applicable, is exceeded being referred to as “Event
Date”), then, in addition to any other rights the Investor may have hereunder or
under applicable law, on each such Event Date and on each monthly anniversary of
each such Event Date (if the applicable Event shall not have been cured by such
date) until the applicable Event is cured, the Company shall pay to the Investor
an amount in cash, as partial liquidated damages and not as a penalty, equal to
the product of (1) the product of (A) 2.0% multiplied by (B) the quotient of (I)
the number of the Investor’s Registrable Securities that are not then covered by
a Registration Statement that is then effective and available for use by the
Investor divided by (II) the total number of the Investor’s Registrable
Securities and (2) the aggregate purchase price paid by the Investor pursuant to
the Securities Purchase Agreement; provided, however, that, in the event that
none of the Investor’s Registrable Securities are then covered by a Registration
Statement that is effective and available for use by the Investor, the quotient
of (I) divided by (II) in clause (1)(B) herein shall be deemed to equal 1. The
parties agree that the maximum aggregate liquidated damages payable to the
Investor under this Agreement shall be 10% of the aggregate Subscription Amount
(as defined in the Securities Purchase Agreement) paid by the Investor pursuant
to the Securities Purchase Agreement.  If the Company fails to pay any partial
liquidated damages pursuant to this Section in full within seven days after the
date payable, the Company will pay interest thereon at a rate of 18% per annum
(or such lesser maximum amount that is permitted to be paid by applicable law)
to the Investor, accruing daily from the date such partial liquidated damages
are due until such amounts, plus all such interest thereon, are paid in full.
The partial liquidated damages pursuant to the terms hereof shall apply on a
daily pro rata basis for any portion of a month prior to the cure of an Event.

 
- 9 -

--------------------------------------------------------------------------------

 
 
2.2         Registration Other Than on Form S-3.  If Form S-3 is not available
for the registration of the resale of Registrable Securities hereunder, the
Company shall (i) register the resale of the Registrable Securities on another
appropriate form and (ii) undertake to register the Registrable Securities on
Form S-3 as soon as such form is available, provided that the Company shall
maintain the effectiveness of the Registration Statement then in effect until
such time as a Registration Statement on Form S-3 covering the Registrable
Securities has been declared effective by the SEC.
 
ARTICLE III.
PROCEDURES
 
3.1         Registration Procedures.  In connection with the Company’s
registration obligations hereunder, the Company shall:
 
(a)           Not less than five (5) Trading Days prior to the filing of each
Registration Statement and not less than one (1) Trading Day prior to the filing
of any related Prospectus or any amendment or supplement thereto (including any
document that would be incorporated or deemed to be incorporated therein by
reference), the Company shall (i) furnish to the Investor copies of all such
documents proposed to be filed, which documents (other than those incorporated
or deemed to be incorporated by reference) will be subject to the review of the
Investor, and (ii) cause its officers and directors, counsel and independent
registered public accountants to respond to such inquiries as shall be
necessary, in the reasonable opinion of the Investor’s counsel, to conduct a
reasonable investigation within the meaning of the Securities Act. The Company
shall not file a Registration Statement or any such Prospectus or any amendments
or supplements thereto to which the Investor shall reasonably object in good
faith, provided that, the Company is notified of such objection in writing no
later than five (5) Trading Days after the Investor has been so furnished copies
of a Registration Statement or one (1) Trading Day after the Investor has been
so furnished copies of any related Prospectus or amendments or supplements
thereto. Investor agrees to furnish to the Company a completed questionnaire in
the form attached to this Agreement as Annex B (a “Selling Stockholder
Questionnaire”) on a date that is not less than two (2) Trading Days prior to
the Filing Date or by the end of the fourth (4th) Trading Day following the date
on which the Investor receives draft materials in accordance with this Section.
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
(b)           (i) Prepare and file with the SEC such amendments, including
post-effective amendments, to a Registration Statement and the Prospectus used
in connection therewith as may be necessary to keep a Registration Statement
continuously effective as to the applicable Registrable Securities for the
Effectiveness Period and prepare and file with the SEC such additional
Registration Statements in order to register for resale under the Securities Act
all of the Registrable Securities, (ii) cause the related Prospectus to be
amended or supplemented by any required Prospectus supplement (subject to the
terms of this Agreement), and, as so supplemented or amended, to be filed
pursuant to Rule 424, (iii) respond as promptly as reasonably possible to any
comments received from the SEC with respect to a Registration Statement or any
amendment thereto and provide as promptly as reasonably possible to the Investor
true and complete copies of all correspondence from and to the SEC relating to a
Registration Statement, and (iv) comply in all material respects with the
applicable provisions of the Securities Act and the Exchange Act with respect to
the disposition of all Registrable Securities covered by a Registration
Statement during the applicable period in accordance (subject to the terms of
this Agreement) with the intended methods of disposition by the Investor thereof
set forth in such Registration Statement as so amended or in such Prospectus as
so supplemented;
 
(c)           If during the Effectiveness Period, the number of Registrable
Securities at any time exceeds 100% of the number of shares of Common Stock then
registered in a Registration Statement, then the Company shall file as soon as
reasonably practicable, but in any case prior to the applicable Filing Date, an
additional Registration Statement covering the resale by the Investors of such
excess shares of Registrable Securities.

 
- 11 -

--------------------------------------------------------------------------------

 

(d)           Notify the Investor (which notice shall, pursuant to clauses (iii)
through (vi) hereof, be accompanied by an instruction to suspend the use of the
Prospectus until the requisite changes have been made) as promptly as reasonably
possible (and, in the case of (i)(A) below, not less than one (1) Trading Day
prior to such filing) and (if requested by any such Person) confirm such notice
in writing no later than one (1) Trading Day following the day (i)(A) when a
Prospectus or any Prospectus supplement or post-effective amendment to a
Registration Statement is proposed to be filed, (B) when the SEC notifies the
Company whether there will be a “review” of such Registration Statement and
whenever the SEC comments in writing on such Registration Statement, and (C)
with respect to a Registration Statement or any post-effective amendment, when
the same has become effective, (ii) of any request by the SEC or any other
federal or state governmental authority for amendments or supplements to a
Registration Statement or Prospectus or for additional information, (iii) of the
issuance by the SEC or any other federal or state governmental authority of any
stop order suspending the effectiveness of a Registration Statement covering any
or all of the Registrable Securities or the initiation of any Proceedings for
that purpose, (iv) of the receipt by the Company of any notification with
respect to the suspension of the qualification or exemption from qualification
of any of the Registrable Securities for sale in any jurisdiction, or the
initiation or threatening of any Proceeding for such purpose, (v) of the
occurrence of any event or passage of time that makes the financial statements
included in a Registration Statement ineligible for inclusion therein or any
statement made in a Registration Statement or Prospectus or any document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires any revisions to a Registration Statement,
Prospectus or other documents so that, in the case of a Registration Statement
or the Prospectus, as the case may be, it will not contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, and (vi) of the
occurrence or existence of any pending corporate development with respect to the
Company that the Company believes may be material and that, in the determination
of the Company, makes it not in the best interest of the Company to allow
continued availability of a Registration Statement or Prospectus;
 
(e)           Use its best efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order stopping or suspending the effectiveness
of a Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment;
 
(f)           Furnish to the Investor, without charge, at least one conformed
copy of each such Registration Statement and each amendment thereto, including
financial statements and schedules, all documents incorporated or deemed to be
incorporated therein by reference to the extent requested by such Person, and
all exhibits to the extent requested by such Person (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the SEC; provided, that any such item which is available on the
EDGAR system (or successor thereto) need not be furnished in physical form;
 
(g)           Subject to the terms of this Agreement, the Company hereby
consents to the use of such Prospectus and each amendment or supplement thereto
by the Investor in connection with the offering and sale of the Registrable
Securities covered by such Prospectus and any amendment or supplement thereto,
except after the giving of any notice pursuant to Section 3.1(d);

 
- 12 -

--------------------------------------------------------------------------------

 

(h)           The Company shall cooperate with any broker-dealer through which
the Investor proposes to resell its Registrable Securities in effecting a filing
with the FINRA Corporate Financing Department pursuant to FINRA Rule 5110, as
requested by the Investor, and the Company shall pay the filing fee required by
such filing within two (2) Business Days of request therefor;
 
(i)           Prior to any resale of Registrable Securities by the Investor, use
its commercially reasonable efforts to register or qualify or cooperate with the
Investor in connection with the registration or qualification (or exemption from
the Registration or qualification) of such Registrable Securities for the resale
by the Investor under the securities or Blue Sky laws of such jurisdictions
within the United States as the Investor reasonably requests in writing, to keep
each registration or qualification (or exemption therefrom) effective during the
Effectiveness Period and to do any and all other acts or things reasonably
necessary to enable the disposition in such jurisdictions of the Registrable
Securities covered by each Registration Statement; provided, that, the Company
shall not be required to qualify generally to do business in any jurisdiction
where it is not then so qualified, subject the Company to any material tax in
any such jurisdiction where it is not then so subject or file a general consent
to service of process in any such jurisdiction;
 
(j)           If requested by the Investor, cooperate with the Investor to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be delivered to a transferee pursuant to a
Registration Statement, which certificates shall be free, to the extent
permitted by the Purchase Agreement, of all restrictive legends, and to enable
such Registrable Securities to be in such denominations and registered in such
names as the Investor may request;
 
(k)           Upon the occurrence of any event contemplated by Section 3.1(d),
as promptly as reasonably possible under the circumstances taking into account
the Company’s good faith assessment of any adverse consequences to the Company
and its stockholders of the premature disclosure of such event, prepare a
supplement or amendment, including a post-effective amendment, to a Registration
Statement or a supplement to the related Prospectus or any document incorporated
or deemed to be incorporated therein by reference, and file any other required
document so that, as thereafter delivered, neither a Registration Statement nor
such Prospectus will contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  If the Company notifies the Investor in accordance with clauses
(iii) through (vi) of Section 3.1(d) above to suspend the use of any Prospectus
until the requisite changes to such Prospectus have been made, then the Investor
shall suspend use of such Prospectus.  The Company will use its best efforts to
ensure that the use of the Prospectus may be resumed as promptly as is
practicable.  The Company shall be entitled to exercise its right under this
Section 3.1(k) to suspend the availability of a Registration Statement and
Prospectus, subject to the payment of partial liquidated damages otherwise
required pursuant to Section 2.1(d), for a period not to exceed 60 calendar days
(which need not be consecutive days) in any 12-month period;
 
(l)           Comply with all applicable rules and regulations of the SEC;

 
- 13 -

--------------------------------------------------------------------------------

 
 
(m)           The Company shall use its best efforts to maintain eligibility for
use of Form S-3 (or any successor form thereto) for the registration of the
resale of Registrable Securities; and
 
(n)           The Company may require the Investor to furnish to the Company a
certified statement as to the number of shares of Common Stock beneficially
owned by the Investor and, if required by the SEC, the natural persons thereof
that have voting and dispositive control over the shares. During any periods
that the Company is unable to meet its obligations hereunder with respect to the
registration of the Registrable Securities solely because the Investor fails to
furnish such information within three Trading Days of the Company’s request, any
liquidated damages that are accruing at such time as to the Investor shall be
tolled and any Event that may otherwise occur solely because of such delay shall
be suspended as to the Investor, until such information is delivered to the
Company.
 
3.2         Registration Expenses.  All fees and expenses incident to the
performance of or compliance with, this Agreement by the Company shall be borne
by the Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement. The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses of the Company’s counsel and
independent registered public accountants) (A) with respect to filings made with
the SEC, (B) with respect to filings required to be made with any Trading Market
on which the Common Stock is then listed for trading, (C) in compliance with
applicable state securities or Blue Sky laws reasonably agreed to by the Company
in writing (including, without limitation, fees and disbursements of counsel for
the Company in connection with Blue Sky qualifications or exemptions of the
Registrable Securities) and (D) if not previously paid by the Company in
connection with an Issuer Filing, with respect to any filing that may be
required to be made by any broker through which the Investor intends to make
sales of Registrable Securities with FINRA pursuant to FINRA Rule 5110, so long
as the broker is receiving no more than a customary brokerage commission in
connection with such sale, (ii) printing expenses (including, without
limitation, expenses of printing certificates for Registrable Securities), (iii)
messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel for the Company, (v) Securities Act liability insurance, if the Company
so desires such insurance, and (vi) fees and expenses of all other Persons
retained by the Company in connection with the consummation of the transactions
contemplated by this Agreement.  In addition, the Company shall be responsible
for all of its internal expenses incurred in connection with the consummation of
the transactions contemplated by this Agreement (including, without limitation,
all salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder.  In no event shall the Company be
responsible for any broker or similar commissions of the Investor or, except to
the extent provided for in the Transaction Documents, any legal fees or other
costs of the Investor.
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
ARTICLE IV.
INDEMNIFICATION
 
4.1         Company Indemnity.  The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless the Investor, the
officers, directors, members, partners, agents, brokers (including brokers who
offer and sell Registrable Securities as principal as a result of a pledge or
any failure to perform under a margin call of Common Stock), investment advisors
and employees (and any other Persons with a functionally equivalent role of a
Person holding such titles, notwithstanding a lack of such title or any other
title) of each of them, each Person who controls the Investor (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
and the officers, directors, members, stockholders, partners, agents and
employees (and any other Persons with a functionally equivalent role of a Person
holding such titles, notwithstanding a lack of such title or any other title) of
each such controlling Person, to the fullest extent permitted by applicable law,
from and against any and all losses, claims, damages, liabilities, costs
(including, without limitation, reasonable attorneys’ fees) and expenses
(collectively, “Losses”), as incurred, arising out of or relating to (1) any
untrue or alleged untrue statement of a material fact contained in a
Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus or supplement thereto, in light of the circumstances under which
they were made) not misleading or (2) any violation or alleged violation by the
Company of the Securities Act, the Exchange Act or any state securities law, or
any rule or regulation thereunder, in connection with the performance of its
obligations under this Agreement, except to the extent, but only to the extent,
that (i) such untrue statements or omissions are based solely upon information
regarding the Investor furnished in writing to the Company by the Investor
expressly for use therein, or to the extent that such information relates to the
Investor or the Investor’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by the Investor
expressly for use in a Registration Statement, such Prospectus or in any
amendment or supplement thereto or (ii) in the case of an occurrence of an event
of the type specified in Section 3.1(d)(iii)-(vi), the use by the Investor of an
outdated, defective or otherwise unavailable Prospectus after the Company has
notified the Investor in writing that the Prospectus is outdated, defective or
otherwise unavailable for use by the Investor and prior to the receipt by the
Investor of the Advice contemplated in Section 5.2, but only if and to the
extent that following the receipt of the Advice the misstatement or omission
giving rise to such Loss would have been corrected.  The Company shall notify
the Investor promptly of the institution, threat or assertion of any Proceeding
arising from or in connection with the transactions contemplated by this
Agreement of which the Company is aware. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of such
indemnified person and shall survive the transfer of any Registrable Securities
by the Investor in accordance with Section 6.4.

 
- 15 -

--------------------------------------------------------------------------------

 

4.2         Investor Indemnity.  The Investor shall indemnify and hold harmless
the Company, its directors, officers, agents and employees, each Person who
controls the Company (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling Persons, to the fullest extent permitted by
applicable law, from and against all Losses, as incurred, to the extent arising
out of or based solely upon: (x) the Investor’s failure to comply with any
applicable prospectus delivery requirements of the Securities Act through no
fault of the Company or (y) any untrue or alleged untrue statement of a material
fact contained in any Registration Statement, any Prospectus, or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus or supplement thereto, in light of the circumstances under which
they were made) not misleading (i) to the extent, but only to the extent, that
such untrue statement or omission is contained in any information furnished in
writing by the Investor to the Company expressly for inclusion in such
Registration Statement or such Prospectus or (ii) to the extent, but only to the
extent, that such information relates to the Investor’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by the Investor for use in a Registration Statement, such Prospectus
or in any amendment or supplement thereto or (iii) in the case of an occurrence
of an event of the type specified in Section 3.1(d)(iii)-(vi), to the extent,
but only to the extent, related to the use by the Investor of an outdated,
defective or otherwise unavailable Prospectus after the Company has notified the
Investor in writing that the Prospectus is outdated, defective or otherwise
unavailable for use by the Investor and prior to the receipt by the Investor of
the Advice contemplated in Section 5.2.  In no event shall the liability of the
Investor under this Section 4.2 be greater in amount than the dollar amount of
the net proceeds received by the Investor upon the sale of the Registrable
Securities giving rise to such indemnification obligation.
 
4.3         Conduct of Indemnification Proceedings.
 
(a)           If any Proceeding shall be brought or asserted against any Person
entitled to indemnity hereunder (an “Indemnified Party”), such Indemnified Party
shall promptly notify the Person from whom indemnity is sought (the
“Indemnifying Party”) in writing, and the Indemnifying Party shall have the
right to assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof; provided, that, the
failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have materially and adversely prejudiced
the Indemnifying Party.
 
(b)           An Indemnified Party shall have the right to employ separate
counsel in any such Proceeding and to participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such
Indemnified Party or Parties unless:  (1) the Indemnifying Party has agreed in
writing to pay such fees and expenses, (2) the Indemnifying Party shall have
failed promptly to assume the defense of such Proceeding and to employ counsel
reasonably satisfactory to such Indemnified Party in any such Proceeding, or (3)
the named parties to any such Proceeding (including any impleaded parties)
include both such Indemnified Party and the Indemnifying Party, and counsel to
the Indemnified Party shall reasonably believe that a material conflict of
interest is likely to exist if the same counsel were to represent such
Indemnified Party and the Indemnifying Party (in which case, if such Indemnified
Party notifies the Indemnifying Party in writing that it elects to employ
separate counsel at the expense of the Indemnifying Party, the Indemnifying
Party shall not have the right to assume the defense thereof and the reasonable
fees and expenses of no more than one separate counsel shall be at the expense
of the Indemnifying Party).  The Indemnifying Party shall not be liable for any
settlement of any such Proceeding effected without its written consent, which
consent shall not be unreasonably withheld or delayed.  No Indemnifying Party
shall, without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding.

 
- 16 -

--------------------------------------------------------------------------------

 
 
(c)           Subject to the terms of this Agreement, all reasonable fees and
expenses of the Indemnified Party (including reasonable fees and expenses to the
extent incurred in connection with investigating or preparing to defend such
Proceeding in a manner not inconsistent with this Section) shall be paid to the
Indemnified Party, as incurred, within ten (10) Trading Days of written notice
thereof to the Indemnifying Party; provided, that, the Indemnified Party shall
promptly reimburse the Indemnifying Party for that portion of such fees and
expenses applicable to such actions for which such Indemnified Party is finally
determined by a court of competent jurisdiction (which determination is not
subject to appeal or further review) not to be entitled to indemnification
hereunder.
 
4.4         Contribution.
 
(a)           If the indemnification under Section 4.1 or 4.2 is unavailable to
an Indemnified Party or insufficient to hold an Indemnified Party harmless for
any Losses, then the Indemnifying Party shall contribute to the amount paid or
payable by such Indemnified Party, in such proportion as is appropriate to
reflect the relative fault of the Indemnifying Party and Indemnified Party in
connection with the actions, statements or omissions that resulted in such
Losses as well as any other relevant equitable considerations. The relative
fault of such Indemnifying Party and Indemnified Party shall be determined by
reference to, among other things, whether any action in question, including any
untrue or alleged untrue statement of a material fact or omission or alleged
omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission.  The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Agreement, any reasonable attorneys’ or
other fees or expenses incurred by such party in connection with any Proceeding
to the extent such party would have been indemnified for such fees or expenses
if the indemnification provided for in this Section was available to such party
in accordance with its terms.
 
(b)           The parties hereto agree that it would not be just and equitable
if contribution pursuant to this Section 4.4 were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of this Section 4.4, the Investor
shall not be required to contribute pursuant to this Section 4.4, in the
aggregate, any amount in excess of the amount by which the net proceeds actually
received by the Investor from the sale of the Registrable Securities subject to
the Proceeding exceeds the amount of any damages that the Investor has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission.

 
- 17 -

--------------------------------------------------------------------------------

 
 
(c)           The indemnity and contribution agreements contained in this
Section are in addition to any liability that the Indemnifying Parties may have
to the Indemnified Parties.
 
ARTICLE V.
MISCELLANEOUS REGISTRATION MATTERS
 
5.1         Compliance. The Investor covenants and agrees that it will comply
with the prospectus delivery requirements of the Securities Act as applicable to
it (unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to a Registration Statement.
 
5.2         Discontinued Disposition.  By its acquisition of Registrable
Securities, the Investor agrees that, upon receipt of a notice from the Company
of the occurrence of any event of the kind described in Section 3.1(d)(iii)
through (vi), the Investor will forthwith discontinue disposition of such
Registrable Securities under a Registration Statement until it is advised in
writing (the “Advice”) by the Company that the use of the applicable Prospectus
(as it may have been supplemented or amended) may be resumed.  The Company will
use its best efforts to ensure that the use of the Prospectus may be resumed as
promptly as is practicable.  The Company agrees and acknowledges that any
periods during which the Investor is required to discontinue the disposition of
the Registrable Securities hereunder shall be subject to the provisions of
Section 2.1(d).
 
5.3         Piggy-Back Registrations. If, at any time during the Effectiveness
Period, there is not an effective Registration Statement covering all of the
Registrable Securities and the Company shall determine to prepare and file with
the SEC a registration statement relating to an offering for its own account or
the account of others under the Securities Act of any of its equity securities,
other than on Form S-4 or Form S-8 (each as promulgated under the Securities
Act) or their then equivalents relating to equity securities to be issued solely
in connection with any acquisition of any entity or business or equity
securities issuable in connection with the Company’s stock option or other
employee benefit plans, then the Company shall deliver to the Investor a written
notice of such determination and, if within fifteen days after the date of the
delivery of such notice, the Investor shall so request in writing, the Company
shall include in such registration statement all or any part of such Registrable
Securities the Investor requests to be registered; provided, however, that the
Company shall not be required to register any Registrable Securities pursuant to
this Section 5.3 that are eligible for resale pursuant to Rule 144 (without
volume restrictions or current public information requirements) promulgated by
the SEC pursuant to the Securities Act or that are the subject of a then
effective Registration Statement. The Company may, without the consent of the
Investor, withdraw such registration statement prior to its becoming effective
if the Company or such other selling stockholders have elected to abandon the
proposal to register the securities proposed to be registered thereby.
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
ARTICLE VI.
ADDITIONAL UNDERTAKINGS
 
6.1         Reports under the Exchange Act.  With a view to making available to
the Investor the benefits of Rule 144 promulgated under the Securities Act and
any comparable provision of any Applicable Securities Law that may at any time
permit the Investor to sell securities of the Company to the public without
Registration or pursuant to a Registration on Form S-3 (or any comparable form
in a jurisdiction other than the United States), the Company agrees to:
 
(a)           Make and keep publicly available information so long as necessary
to permit sales pursuant to Rule 144 under the Securities Act, at all times
after the effective date of the first registration under the Securities Act
filed by the Company for an offering of its securities to the general public;
 
(b)           file with or submit to the SEC in a timely manner all reports and
other documents required of the Company under all Applicable Securities Laws;
and
 
6.2         Limitations on Subsequent Registration Rights.  From and after the
date hereof, the Company shall not enter into any agreement with any holder or
prospective holder of any Equity Securities of the Company that would (a) grant
such holder or prospective holder any registration rights substantially similar
to or more advantageous than those rights granted pursuant to this Agreement or
(b) allow such holder or prospective holder to include such securities in any
Registration filed under Section 2 or Section Article III, unless under the
terms of such agreement such holder or prospective holder may include such
Equity Securities in any such Registration only to the extent that the inclusion
of such securities will not reduce the amount of the Registrable Securities of
the Investor that are included.
 
6.3         Termination of Registration Rights.
 
(a)           Notwithstanding anything to the contrary in this Agreement, the
registration rights set forth in Section Article II of this Agreement shall
terminate on the date that is five (5) years following the date of this
Agreement.  Furthermore, Shares shall cease to be Registrable Securities once an
opinion is issued by U.S. counsel to the Company stating that all such Shares
proposed to be sold by the Investor may then be sold without Registration in any
thirty (30) day period pursuant to Rule 144 promulgated under the Securities
Act, which counsel and opinion shall be reasonably satisfactory to the Investor.
 
(b)           Notwithstanding anything to the contrary in this Agreement, if the
Company obtains from the SEC a “no-action” letter in which the SEC indicated
that it will take no action if, without Registration under the Securities Act or
other Applicable Securities Laws, the Investor disposes of Registrable
Securities covered by any request for Registration made under this Agreement in
the specific manner in which the Investor proposes to dispose of Registrable
Securities included in that request (including, without limitation, inclusion of
the Registrable Securities in an underwriting initiated by either the Company or
the Investor) and that the Registrable Securities may be sold to the public
without Registration, then the Registrable Securities included in the request
for Registration, shall not be eligible for Registration under Section Article
II and Section Article III with respect to the proposed disposition.  Any
Registrable Securities not so disposed of shall be eligible for Registration in
accordance with the terms of this Agreement with respect to other proposed
dispositions to which this Section 6.3 does not apply.

 
- 19 -

--------------------------------------------------------------------------------

 
 
6.4         Assignment of Registration Rights.  The right to cause the Company
to Register Registrable Securities pursuant to this Agreement may be assigned by
the Investor to a transferee or assignee of such securities, provided that: (a)
the Company is, within a reasonable time after such transfer, furnished with
written notice of the name and address of such transferee or assignee and the
securities with respect to which such registration rights are being assigned;
and (b) such transferee or assignee agrees in writing to be bound by and subject
to the terms and conditions of this Agreement, and (c) such transferee or
assignee acquires Registrable Securities with an estimated market value of not
less than US$5,000,000, provided further that sub-section (c) of this Section
6.4 shall not apply to any transfer or assignment of Registrable Securities by
the Investor to an Affiliate of the Investor.
 
ARTICLE VII.
PREEMPTIVE RIGHT
 
7.1         General.  For purposes of this Section 7, “New Securities” shall
mean all Common Stock and Common Stock Equivalents, whether now authorized or
not, issued by the Company after the date of this Agreement other than the
following issuances (collectively, the “Exempted Issuances”):
 
(a)           Common Stock issued or issuable pursuant to a share split, share
dividend, combination, recapitalization or other similar transactions of the
Company in which all Shareholders of the Company are entitled to participate on
a pro rata basis;
 
(b)           any Common Stock issued or issuable upon the exercise of any
option, warrant or other convertible or exercisable securities of the Company
(i) outstanding as of the date of this Agreement or (ii) issued in an Exempted
Issuance;
 
(c)           securities issued to employees, officers, directors, or
consultants of the Company or its Subsidiaries pursuant to any stock or option
plan duly adopted for such purpose by a majority of the non-employee members of
the Board or a majority of the members of a committee of non-employee directors
thereof;
 
(d)           securities issued in connection with bona fide strategic
transactions entered into by the Company or its Subsidiaries, whether by merger,
consolidation, joint venture, acquisition, sale or purchase of assets, sale,
purchase or exchange of stock or otherwise, in each case approved by the Board
(and, if and to the extent required by Section 8.3, approved by Investor
including by the vote or consent of the Investor Director) where the Board has
determined, in good faith, that such transaction is not primarily for the
purpose of raising capital; or
 
(e)           securities issued to service providers (such as investor relations
firms) or lessors in consideration for bona fide services provided to the
Company or its Subsidiaries in each case that are approved by the Board.

 
- 20 -

--------------------------------------------------------------------------------

 


7.2         Preemptive Right.  For so long as the Investor owns any Shares, the
Company shall not issue New Securities to any Person (the “Proposed Recipient”)
unless the Company shall have also offered to the Investor the right (the
“Preemptive Right”) to purchase up to that number of  Common Stock or Common
Stock Equivalents such that the Investor’s Pro Rata Percentage upon the
consummation of such new issuance (as calculated to include any Common Stock or
Common Stock Equivalents acquired by the Investor pursuant to the exercise of
its Preemptive Right) remains equal to its Pro Rata Percentage prior to the
issuance of New Securities.
 
7.3         Notice.  Not less than fifteen (15) days before a proposed issuance
of New Securities other than in connection with an Exempted Issuance (a
“Proposed Issuance”), the Company shall deliver to the Investor written notice
(the “Issuance Notice”) of the Proposed Issuance setting forth (a) the number,
type and terms of the securities to be issued, (b) the consideration to be
received by the Company in connection with the Proposed Issuance and (c) the
identity of the Proposed Recipients.
 
7.4         Exercise of Right.  Within ten (10) days following the receipt of
the notice referred to in Section 7.3 (the “Issuance Notice Period”), the
Investor may elect to exercise its rights under this Section 7 to purchase New
Securities being proposed to be issued to the Proposed Recipient on the same
terms and conditions as set forth on the Issuance Notice by giving written
notice to the Company specifying the number of securities to be purchased by the
Investor.  Except as provided in the next sentence, failure by the Investor to
give such notice within the Issuance Notice Period shall be deemed a waiver by
Investor of its rights under this Section 7 with respect to such Proposed
Issuance.  If the Investor fails to give the notice required under this Section
7.4 solely because of the Company’s failure to comply with the notice provisions
of Section 7.3, then the Company shall not issue securities pursuant to this
Section 7 and if any securities are purported to be issued, such issuance of
securities shall be void.
 
7.5         Sales by the Company.  For a period of sixty (60) days following the
expiration of the ten (10) day period described in Section 7.4 above, the
Company may issue the New Securities with respect to which the Investor’s
preemptive right under this Section 7 was not exercised, at a price and upon
terms not more favorable to the Proposed Recipient thereof than specified in the
Issuance Notice.  In the event the Company has not completed the sale of such
securities to the Proposed Recipient within such sixty (60) day period, the
Company shall not thereafter issue or sell any securities without first again
offering such securities to the Investor in the manner provided in this Section
7.
 
ARTICLE VIII.
INVESTOR DIRECTOR
 
8.1         Appointment of Investor Director.
 
(a)           As soon as practicable after the Initial Closing (as such term is
defined in the Securities Purchase Agreement), the Company shall appoint (such
appointment, the “Initial Appointment”) to the Board Hyundae Kim, who has been
nominated by the Investor (the “Investor Nominee”).  Following the Initial
Closing, the Board shall consist of no more than seven directors, one of whom
shall be the Investor Nominee.

 
- 21 -

--------------------------------------------------------------------------------

 
 
(b)           Following the Initial Appointment, for so long as the Investor
owns not less than 10% of the issued and outstanding Common Stock, the Board of
Directors shall take all reasonable action such that the Investor Nominee shall
be appointed, nominated and elected to, and serve as a member of, the
Board.  Without limiting the foregoing: (a) in connection with each annual
meeting or special meeting of stockholders at which directors will be elected,
the Board shall nominate for election, shall recommend the election of, shall
solicit proxies and campaign for the election of and shall otherwise use (and
shall cause the Company to use) its best efforts to ensure the election of the
Investor Nominee; (b) the Company’s nominating and corporate governance
committee, if any, shall recommend to the Board that the Investor Nominee be
included in the slate of nominees recommended by the Board to the stockholders
for election as directors at each annual and special meeting of stockholders at
which directors will be elected; (c) Investor Director shall be appointed to
each committee of the Board; and (d) in the event that the Investor Director
shall cease to serve as a Director for any reason, the vacancy resulting thereby
shall be filled promptly by appointment to the Board of a successor Investor
Nominee (it being agreed that if an Investor Director resigns due to his/her
failure to receive sufficient votes to be elected, the Board shall fill the
vacancy with a different individual designated by the Investor and that if a
Investor Nominee is not elected following an election contest, the Board will
expand the size of the Board and appoint a different individual designated by
the Investor to fill the newly created vacancy) reasonably acceptable to the
Company.  At each annual meeting of stockholders of the Company, or at any other
meeting of the stockholders of the Company, at which the stockholders will
consider and act upon a proposal to withhold votes from, remove or replace the
Investor Director as a member of the Board or to withhold votes from the
election of such Investor Director, the Company and the Directors shall take all
reasonable action for the purpose of defeating such effort, including actively
soliciting proxies and campaigning in opposition to any such proposal or
withhold campaign. The rights herein of the Investor to nominate an Investor
Director, and the obligations of the Company, the Board, any committee of the
Board and the Investor as provided in this Section 8 with respect to the
Investor Director, shall not be affected, limited or modified by any change in
the size or classification of the Board.
 
8.2         Director’s Access.  The Investor Director shall be entitled to
examine the books and accounts of the Company and shall have free access, at all
reasonable times and with prior written notice, to any and all properties and
facilities of the Company or any Group Company.  The Company shall provide such
information relating to the business affairs and financial position of the
Company as the Investor Director may require.  The Investor Director may provide
such information to the Investor.
 
8.3         Acts of the Company.  Until the earlier of (i) the Investor owning
less than 10% of the issued and outstanding Common Stock and (ii) the aggregate
market capitalization of the Company exceeding $250 million, the Company shall
not take any of the following actions or cause any Group Company to take the
following actions without the approval of the Investor (which approval may be
evidenced by the affirmative vote or consent of the Investor Director), which
approval shall not be unreasonably withheld:

 
- 22 -

--------------------------------------------------------------------------------

 
 
(a)           adopt a plan of liquidation, dissolution, merger, consolidation,
restructuring, recapitalization or other reorganization of the Company or any
Group Company;
 
(b)           effect a sale of all or substantially all of the Company’s assets
or which results in the Shareholders prior to the transaction owning less than a
majority of the voting power of the Company’s common stock after the transaction
other than an equity financing in which the Company is the surviving
corporation;
 
(c)           incur any indebtedness for borrowed money or issue any debt
security, assume, guarantee or create any liability for borrowed money, if the
aggregate indebtedness of the Company and its Subsidiaries following such action
would exceed $1,000,000 not including (i) capital lease and purchase money debt
and (ii) debt of the Company and its Subsidiaries outstanding on the date of
this Agreement or any debt incurred hereafter solely to refinance such
outstanding debt;
 
(d)           create or take any action that results in the Company holding the
capital stock of any Subsidiary that is not wholly owned (directly or
indirectly) by the Company, other than those Subsidiaries in existence as of the
date of this Agreement;
 
(e)           transfer or license any of the Company’s proprietary technology to
a third party;
 
(f)           amend, alter, waive or repeal any provision of the Articles of
Incorporation or any other constitutional documents of the Company or any Group
Company;
 
(g)           substantially change the scope of the Company’s business from that
described in the Company’s Form S-1 filed with the SEC on July 1, 2011; or
 
(h)           amend or waive any non-competition or non-solicitation provision
of the applicable to the Company’s Chief Executive Officer or Chief Operating
Officer.
 
ARTICLE IX.
ADDITIONAL AGREEMENTS AND COVENANTS
 
9.1         Additional Agreements and Covenants.
 
(a)           The Company shall, and shall cause its Subsidiaries to, keep
proper books, records and accounts, in which full and correct entries shall be
made of all financial transactions and the assets and business of the Company
and each of its Subsidiaries in accordance with generally accepted accounting
principles.
 
(b)           The Company will promptly deliver to the Investor when available
one copy of each annual report on Form 10-K and quarterly report on Form 10-Q of
the Company, as filed with the SEC. In the event the Company is not required to
file an annual report on Form 10-K or quarterly report on Form 10-Q, the Company
may, in lieu of the requirements of the preceding sentence, deliver, or cause to
be delivered, the following to the Investor: 

 
- 23 -

--------------------------------------------------------------------------------

 
 
(i)           as soon as available, but not later than one hundred five
(105) days after the end of each fiscal year of the Company (or, if not a
Business Day, on the next succeeding Business Day), a copy of the audited
consolidated balance sheet of the Company and its Subsidiaries as of the end of
such fiscal year and the related statements of operations and cash flows for
such fiscal year, setting forth in each case in comparative form the figures for
the previous year, all in reasonable detail; and1
 
(ii)          as soon as available, but in any event not later than fifty
(50) days after the end of each of the first three fiscal quarters of each
fiscal year (or, if not a Business Day, on the next succeeding Business Day),
the unaudited consolidated balance sheet of the Company and its subsidiaries,
and the related statements of operations and cash flows for such quarter and for
the period commencing on the first day of the fiscal year and ending on the last
day of such quarter.2
 
9.2         Compliance.  As long as the Investor or transferee thereof holds any
Shares:
 
(a)           (i) the Company shall not and (ii) the Company shall ensure that
the Company’s Subsidiaries and their respective officers, directors, and
representatives shall not, make, directly or indirectly, any payment, loan or
gift of any money, or anything of value to, or for the use of, any government
official (including an official of a government-owned or controlled entity), any
political party or official, or any candidate for political office, or any other
person where it knows or has reason to know that such payment, loan or gift
would be given directly or indirectly to any government official or political
party or official candidate, and they shall not take any action or make any
payment (including promises to take action or make payments), in each case for
the purpose of inducing any of the foregoing persons to do any act to make any
decisions in his or its official capacity (including a decision to fail to
perform his or its official function) or use his or its influence with a
government or instrumentality in order to affect any act or decision of such
government or instrumentality in order to assist the Company or the Investor or
their respective Subsidiaries in obtaining or retaining any business or to
obtain an unfair competitive advantage or which may cause the Company or the
Investor or their respective Subsidiaries to be in violation of, the FCPA or
similar laws and regulations; and
 
(b)           Each transaction of the Group Companies shall be properly and
accurately recorded in all material respects on the books and records of the
Group Companies, and each document upon which entries such books and records are
based shall be maintained completely and accurately in all material
respects.  The Group Companies shall at all times maintain a system of internal
accounting controls reasonably designed to insure that the Group Companies
maintain no off-the-books accounts and the assets of the Group Companies shall
be used only in accordance with the Company’s management directives.

--------------------------------------------------------------------------------

1 POSCO to confirm.
 
2 POSCO to confirm.
 
 
- 24 -

--------------------------------------------------------------------------------

 
 
ARTICLE X.
ASSIGNMENTS AND TRANSFERS; THIRD PARTY BENEFICIARIES
 
10.1       Assignments and Transfers; Third Party Beneficiaries.  Except with
respect to the transfer or assignment of registration rights, which is governed
by Section 6.4 of this Agreement, this Agreement and the rights and obligations
of the Parties hereunder shall inure to the benefit of; and be binding upon,
their respective successors, permitted assigns and legal representatives, but
shall not otherwise be for the benefit of any third party.  The rights of the
Investor hereunder shall be assignable by the Investor to an Affiliate of the
Investor, provided that such transferee agrees in writing to be bound by the
terms of this Agreement.  This Agreement and the rights and obligations of any
Party hereunder shall not otherwise be assigned without the mutual written
consent of the other Parties.
 
ARTICLE XI.
EFFECT OF CHANGE IN COMPANY’S CAPITAL STRUCTURE
 
11.1       Effect of Change in Company’s Capital Structure.  With respect to the
calculation of Common Stock and Common Stock Equivalents pursuant to this
Agreement, appropriate adjustments shall be made to reflect stock dividends,
stock splits, reverse stock splits, combinations, reclassifications or similar
changes in the capital structure of the Company.
 
ARTICLE XII.
FURTHER INSTRUMENTS AND ACTIONS
 
12.1       Further Instruments and Actions.  Each of the Parties agrees from
time to time to execute and deliver, or cause to be executed and delivered, such
further documents and other instruments and to take such further actions as may
reasonably be necessary to effectively carry out the intent of this Agreement.
 
ARTICLE XIII.
CONFIDENTIALITY
 
13.1       General Obligation.  Each Party undertakes to the other Party that it
shall not reveal, and that it shall procure that its Affiilates and its and
their respective directors, observers, equity interest holders, current or
prospective partners, members, advisors and bankers, officers, employees,
agents, consultants, auditors and professional advisors (collectively,
“Representatives”) do not reveal, to any third party any Confidential
Information without the prior written consent of the Company or the concerned
Party, as the case may be, or use any Confidential Information for any purpose
other than evaluating transactions and potential transactions between it and the
other Party.  The term “Confidential Information” as used in this Section 13
means, (a) any information concerning the organization, business, technology,
safety records, investment, finance, transactions or affairs of any Party or any
Group Company or any of their respective directors, officers or employees
(whether conveyed in written, oral or in any other form and whether such
information is furnished before, on or after the date of this Agreement) and (b)
any other information or materials prepared by a Party or any Group Companies or
its Representatives that contains or otherwise reflects, or is generated from,
Confidential Information.  The Company shall procure that each of the Company
and its Representatives, and the Investor shall procure that each of the
Investor and its Representatives (including each Investor Director) shall comply
with the obligations set forth in this Section 13 as if each were a Party to
this Agreement.

 
- 25 -

--------------------------------------------------------------------------------

 
 
13.2       Exceptions.  The provisions of Section 13.1 shall not apply to:
 
(a)           disclosure of Confidential Information that is or becomes
generally available to the public other than as a result of disclosure by or at
the direction of a Party or any of the Representatives in violation of this
Agreement;
 
(b)           disclosure by a Party to a Representative; provided that such
Representative (i) is under a similar obligation of confidentiality and non-use
or (ii) is otherwise under a binding professional obligation of confidentiality;
 
(c)           disclosure, after giving prior notice to the other Parties to the
extent practicable under the circumstances and subject to any practicable
arrangements to protect confidentiality, to the extent required under the rules
of any stock exchange on which the shares of a Party or its parent company are
listed or by applicable laws or governmental regulations or judicial or
regulatory process or in connection with any judicial process regarding any
legal action, suit or proceeding arising out of or relating to this Agreement;
or
 
(d)           disclosure by an Investor or its Affiliates of Confidential
Information to any Person with whom the Investor or its Affiliate intends to
enter into or has entered into a contractual relationship with respect to the
Company or an Investor’s investment in the Company (provided that such Person
has been informed of the confidential nature of the information being disclosed
and has agreed to maintain the confidentiality of such information and not to
use such information for any purpose other than evaluating such contractual
relationship).
 
13.3       Inside Information.  Investor hereby acknowledges and agrees that it
is aware, and that it will advise its Representatives who are furnished
Confidential Information, that the United States securities laws prohibit any
person who has material non-public information about a company from purchasing
or selling securities of such company.
 
13.4       Publicity.  Except as required by law, by any Governmental Authority,
by any relevant stock exchange on which the shares of a Party or its parent
company are listed or otherwise agreed by all the Parties, no press release or
public announcement concerning the relationship or involvement of the Parties
shall be made by any Party without the prior written consent of all the other
Parties.  The Investor hereby consents to the Company’s public disclosure of the
information set forth in the draft Current Report on Form 8-K attached hereto as
Annex A.  The Parties each expressly consent to the dissemination of a press
release in substantially the form attached hereto as Annex B.
 
 
- 26 -

--------------------------------------------------------------------------------

 
 
ARTICLE XIV.
TERM AND TERMINATION
 
14.1       Effective Date; Termination.  This Agreement shall become effective
upon the execution hereof by all of the Parties and, except as otherwise
provided herein, shall continue in effect until the earlier to occur of (a) the
date on which the Investor no longer holds any Shares and (b) any date agreed
upon in writing by all of the Parties.
 
14.2       Consequences of Termination.  If this Agreement is terminated
pursuant to Section 14.1, this Agreement shall become null and void and of no
further force and effect, except that the Parties shall continue to be bound by
the provisions of this Article XIV and Article IV (Indemnification), Article
XIII (Confidentiality), Section 15.1 (Governing Law) and Section 15.4 (No
Partnership).  Nothing in this Section 14.2 shall be deemed to release any Party
from any liability for any breach of this Agreement prior to the effective date
of such termination.
 
ARTICLE XV.
MISCELLANEOUS
 
15.1       Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, partners, members, employees or agents) shall be commenced
exclusively in the state and federal courts sitting in the City of New York.
Each party hereby irrevocably submits to the exclusive jurisdiction of the state
and federal courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.  If either party shall commence an action or proceeding
to enforce any provision of this Agreement, then the prevailing party in such
action, suit or proceeding shall be reimbursed by the other party for its
reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.
 
15.2       Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 
- 27 -

--------------------------------------------------------------------------------

 

15.3       Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto at or prior to 5:30 p.m. (New
York City time) on a Trading Day (as such term is defined in the Securities
Purchase Agreement), (b) the next Trading Day after the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto on a day that is not a Trading
Day or later than 5:30 p.m. (New York City time) on any Trading Day, (c) the
second (2nd) Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service or (d) upon actual receipt by
the party to whom such notice is required to be given.  The address for such
notices and communications for each Party shall be as set forth on the signature
pages attached hereto or as otherwise modified by such Party pursuant to notice
delivered to the other Party in accordance with this Section 15.3.
 
15.4       No Partnership.  The Parties expressly do not intend hereby to form a
partnership, either general or limited, under any jurisdiction’s partnership
law.  The Parties do not intend to be partners one to another, or partners as to
any third party, or create any fiduciary relationship among themselves, solely
by virtue of this Agreement or the other Transaction Documents.  To the extent
that any Party, by word or action, represents to another Person that any Party
is a partner or that the Company is partnership, the Party making such
representation shall be liable to the other Party for any losses, claims,
damages, liabilities, judgments, fines, obligations, expenses and liabilities of
any kind or nature whatsoever (including but not limited to any investigative,
legal or other expenses reasonably incurred in connection with, and any amount
paid in settlement of, any pending or threatened legal action or proceeding)
arising out of or relating to such representation.  The provisions of this
Section 15.4 shall survive the termination of this Agreement.
 
15.5       Amendments and Waivers.  No provision of this Agreement may be
waived, modified, supplemented or amended except in a written instrument signed,
in the case of an amendment, by the Company and the Investor or, in the case of
a waiver, by the party against whom enforcement of any such waived provision is
sought.  No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.
 
15.6       Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.
 
15.7       Entire Agreement.  This Agreement (including the Annexes hereto)
contains the entire understanding of the parties with respect to the subject
matter hereof and thereof and supersede all prior agreements and understandings,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents and annexes.

 
- 28 -

--------------------------------------------------------------------------------

 
 
15.8       Avoidance of Restrictions.  The Parties agree that the transfer
restrictions in this Agreement and/or the Purchase Agreement shall not be
capable of being avoided by the holding of Equity Securities indirectly through
a company or other entity that can itself be sold in order to dispose of any
interest in Equity Securities free of such restrictions.
 
15.9       No Inconsistent Agreements.  None of the Group Companies has entered,
as of the date hereof, nor shall any Group Company, on or after the date of this
Agreement, enter into any agreement with respect to its securities, that would
have the effect of impairing the rights granted to the Investor or would
otherwise conflict with the provisions hereof.  Except as set forth on Schedule
1, neither the Company nor any of its Subsidiaries has previously entered into
any agreement granting any registration rights with respect to any of its
securities to any Person that have not been satisfied in full.
 
15.10     Execution and Counterparts.  This Agreement may be executed in one or
more counterparts, all of which when taken together shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to each other party, it being understood that the
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
 
15.11     Remedies.  The remedies provided herein are cumulative and not
exclusive of any other remedies provided by law. In the event of a breach by the
Company or by the Investor of any of their respective obligations under this
Agreement, the Investor or the Company, as the case may be, in addition to being
entitled to exercise all rights granted by law and under this Agreement,
including recovery of damages, shall be entitled to specific performance of its
rights under this Agreement.  The Company and the Investor agree that monetary
damages would not provide adequate compensation for any losses incurred by
reason of a breach by it of any of the provisions of this Agreement and hereby
further agrees that, in the event of any action for specific performance in
respect of such breach, it shall not assert or shall waive the defense that a
remedy at law would be adequate.
 
15.12     WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.
 
[The remainder of this page has been intentionally left blank]

 
- 29 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 

 
COMPANY:
     
LI3 ENERGY INC.
       
By:
/s/ Luis Saenz
       
Name:
Luis Saenz
       
Capacity:
CEO
       
Address:
Av. Pardo y Aliaga 690
   
Lima 27, Perú
             
Attention:
         
Fax:
 


 
- 30 -

--------------------------------------------------------------------------------

 



 
INVESTOR:
     
POSCO CANADA LTD.
       
By:
/s/ Yong Keun Kim
       
Name:
Yong Keun Kim
       
Capacity:
President
       
Address:
Suite 2350-650 W. Georgia Street
   
Vancouver B.C. V6B 4N9
   
Canada
       
Attention:
Yong Gun Kang
       
Fax:
 


 
- 31 -

--------------------------------------------------------------------------------

 